ON APPLICATION FOR REHEARING
PER CURIAM.
11 Rehearing granted. It is ordered that petitioner, Robert A. Booth, Jr., Louisiana Bar Roll number 3271, be conditionally reinstated, subject to a two-year period of supervised probation. During the period of probation, petitioner may not operate a solo law practice, but rather, must be a salaried employee of a law firm. Furthermore, petitioner shall have no access to client funds during the probationary period, nor shall he have signature authority on the financial accounts maintained by his employer, including any operating or client trust accounts. Should petitioner fail to comply with these conditions, or should he commit any misconduct during the period of probation, his conditional right to practice may be terminated immediately or he may be subjected to other discipline pursu•ant to . the Rules for Lawyer Disciplinary Enforcement, as appropriate. All costs of these proceedings are assessed against petitioner.
■ CLARK, J., dissents.